MoCLELLAN, J.
The appellánt was convicted of grand larceny, and his reliance for a reversal of the judgment, on which he insists, is that there was no legal testimony adduced from which the jury were Avar ranted in finding the value of the property alleged to have been taken to be over $25. The proAdsion of section 5049 relative to the value of the subject of the larceny is for the purpose of distinguishing the greater from the less offense — grand from petit larceny. It is not an element of the corpus delicti in the strict sense of the term, but is important in determining the grade of the offense, and consequently the penalty to be inflicted.- — 2 Bish. New. Crim. Pro. § 751.
Ordinarily the market value of the property is the standard of value by which the grade of offense is determinable. But this is not always true,-though under our adjudications the property taken, Avith the exception of money of the realm and those articles the larceny of which are declared an offense Avithout regard to their value, must be' shown to have some value —1 May. Dig. 582; Parker's Case, 111 Ala. 72, 20 South. 343. Numerous articles may'be the subject of the higher grade of larceny that are entirely without market value. Family portraits and heirlooms of various kinds may be lar*108cenously taken, though without value to any one saim the owner. — 2 Bish. supra. So it may be said that the ■market value is not the sole criterion óf a value sufficient to sustain a conviction of grand larceny.
The testimony on the part of the state tended to show that the value of the watch alleged to have been taken was above $25. It required no expert, as indicated above, to show that fact. However,- the precise question was decided by this court in Cohen’s Case, 50 Ala. 108, and that that decision is sound there can be no doubt.-— Southern Ry. Co. v. Morris, 143 Ala. 628, 42 South. 17.
The charge refused to defendant was properly so treated, since its effect was to forbid the jury’s consideration of the defendant’s subsequent conduct with reference to the finding of the watch, as bearing upon his guilt or innocence of the offense charged.
No error appearing in the record, the judgment of conviction is affirmed.
Tyson, C.' J., and Dowdell and Anderson, J J., concur.